Citation Nr: 1641652	
Decision Date: 10/27/16    Archive Date: 11/08/16

DOCKET NO.  12-28 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a 100 percent schedular evaluation for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2016, the Veteran testified at a hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

In August 2016, VA received the Veteran's Application for Increased Compensation Based on Unemployability.  The AOJ requested an examination for the Veteran in connection with the new claim in September 2016.  The examination was completed in October 2016.  Based upon the forgoing, the Board is deferring its decision regarding whether the Veteran is entitled to a 100 percent evaluation for PTSD pending AOJ review of the October 2016 VA examination and receipt of additional VA clinic records.

The claim for a TDIU was reasonably raised in the context of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also VAOPGCPREC 6-96.  Specifically, in a June 2013 VA Form 9, the Veteran alleged that his service-connected PTSD prevented him from obtaining gainful employment.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issue of entitlement to a 100 percent schedular rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking and mood.

2.  The Veteran's service-connected PTSD renders him unable to obtain and maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2015).  

2.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is deferring its decision regarding whether the Veteran is entitled to a 100 percent evaluation for PTSD.  However, the Board is granting a 70 percent evaluation for PTSD and TDIU.  Therefore a discussion of VCAA is not required at this time as there is no adverse determination being made. 

II.  Increased Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a February 2012 rating decision, the Veteran was granted service connection for PTSD and assigned a 50 percent evaluation effective July 8, 2011 under Diagnostic Code 9411.  38 C.F.R. § 4.130.

Under the applicable rating criteria, a 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

In pertinent part, a GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The United States Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

October 2011 treatment notes show the Veteran underwent PTSD testing at the VA Medical Center (VAMC).  The Veteran was diagnosed with PTSD.  He had been married to his wife for 5 years, but had little social support outside of his wife and care providers.  He had occasional contact with his sisters but was not close to them.  The Veteran had variable employment throughout his life.  Depression symptoms, avoidance of people, memory problems, and alcoholism made it difficult for him to hold a job for an extended period of time.  At the time of the evaluation, he was employed part-time in production.  However, he stated his memory problems made it extremely difficult for him to do well at work.  The Veteran endorsed a history of alcohol abuse since returning from active service.  He had little interest or pleasure in doing things; fatigue; poor appetite or over eating; feeling of failure; and, trouble concentrating.  He also experienced depression, hopelessness, disturbed sleep patterns, and agitation.  The Veteran was given a GAF score of 45 and referred to attend a PTSD class.

In January 2012, the Veteran was afforded a VA examination to determine the nature and etiology of his PTSD.  The VA examiner confirmed the Veteran's diagnosis of PTSD.  The Veteran was employed twice a week with a temporary employment agency.  The Veteran's PTSD symptoms were depressed mood, anxiety, suspiciousness, flattened effect, and suicidal ideation.  He was assigned a GAF score of 52.  The VA examiner determined that the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

In April 2012, the Veteran received a follow-up assessment from his VA medical provider.  The VA medical provider indicated that the Veteran's social development was normal.  He lived with his wife and their pets.  The Veteran was not employed.  The Veteran denied suicidal ideation.  He was assigned a GAF score of 60.

In May 2013, Dr. E.R. wrote that the Veteran had severe PTSD and major depression, which caused him significant difficulty interacting with other people.  The Veteran's PTSD also caused limited "residual functionality."  Dr. E.R. opined that the Veteran's PTSD made him unable to work.  He assigned the Veteran a GAF score of 55.

In May 2015, the Veteran underwent his most recent VA examination to determine the severity of his PTSD.  The VA examiner confirmed the Veteran's diagnosis of PTSD.  The Veteran reported that he had a temporary job in 2010 for about 4 months, but had not been employed since 2011.  He had nightmares 3 to 4 times per month.  His PTSD symptoms were:  depressed mood; anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and, difficulty in adapting to stressful circumstances.  The Veteran's PTSD was found to be productive of occupational and social impairment with reduced reliability and productivity.  

In May 2016, the Veteran testified that he had suicidal ideation 3 to 4 times per week and had difficulty leaving his house.  The Veteran's wife testified that he had trouble having a coherent conversation and that he only showered and changed his clothes once per week.  He required her to remind him to complete basic hygiene.  The Veteran's wife stated that she slept in a separate bedroom because the Veteran frequently had violent nightmares.

Additionally, the record includes a disability determination by the Social Security Administration reflecting that the chronicity and severity of the Veteran's PTSD renders him unable to obtain and maintain substantially gainful employment.

The GAF scores assigned throughout this appeal period have consistently ranged from 60 to 45, which are indicative of moderate to serious impairment in several areas such as work, family relations, judgment, and mood.  The Veteran experienced severe difficulty leaving the house and has been unable to hold a job throughout the appeal period.  He also endorsed suicidal ideation.  His social interactions have been limited to family members.  He has struggled to maintain basic hygiene and engage in conversation.  Based upon the forgoing, the Board finds that the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.

Therefore, the Board finds that his symptoms more nearly approximate a 70 percent disability rating.  38 U.S.C.A. § 5107; see Gilbert, 1 Vet. App. at 53.

As previously discussed, the Board is deferring its decision regarding whether the Veteran is entitled to a 100 percent evaluation for PTSD pending the Veteran's most recent VA examination report.  

II.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service- connected disabilities.  38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service-connected for PTSD that is rated as 70 percent disabling.  This is his only service-connected disability.  Hence, the Veteran meets the criteria for a schedular TDIU rating per 38 C.F.R. § 4.16(a).  

The Veteran has not maintained full-time employment during the appeal period.

In May 2013, Dr. E.R. wrote that the Veteran had severe PTSD and major depression, which caused him significant difficulty interacting with other people.  The Veteran's PTSD also caused limited "residual functionality."  Dr. E.R. opined that the Veteran's PTSD made him unable to work.  He assigned the Veteran a GAF score of 55.

In May 2016, the Veteran testified that he had suicidal ideation 3 to 4 times per week and had difficulty leaving his house.  The Veteran's wife testified that he had trouble having a coherent conversation and that he only showered and changed his clothes once per week.  He required her to remind him to complete basic hygiene.  The Veteran's wife stated that she slept in a separate bedroom because the Veteran frequently had violent nightmares.

As stated above, the Veteran has been afforded multiple VA PTSD examinations.  The Veteran's PTSD symptoms include depressed mood, anxiety, suspiciousness, flattened effect, and suicidal ideation.  VA treatment records dated in October 2011 show that the Veteran was employed part-time, but that his diminished memory made him unable to engage in his limited employment.  Additionally, SSA has determined that the Veteran's PTSD has rendered him unable to obtain and maintain substantially gainful employment.

This evidence shows that the Veteran's PTSD precludes him from maintaining substantially gainful employment. 

In sum, the Board finds that Veteran's service-connected PTSD precludes him for obtaining substantially gainful employment.  Therefore, a grant of TDIU is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2015); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to an increased rating of 70 percent for PTSD is granted, subject to the regulations governing the award of monetary benefits. 

A TDIU resulting from a service-connected disability is granted, subject to the regulations governing the award of monetary benefits. 

REMAND

As addressed above, the Veteran underwent VA examination in October 2016 for his PTSD.  This examination has not been considered by the AOJ.  Additionally, the Veteran's VA clinic records were last updated in August 2016.  The Board, therefore, remands the remaining aspect of the claim for readjudication.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since August 2016.

2.  Thereafter, readjudicate the claim for entitlement to a 100 percent schedular rating for PTSD.  If the benefit is not granted in full, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


